  Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 1 of 17 Page ID #:451


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1848-GW(SSx)                                            Date      June 3, 2019
 Title             Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        R. Kevin Fisher                                       David L. Kirman
 PROCEEDINGS:                 DEFENDANTS MAURICIO UMANSKY AND UMRO REALTY
                              CORPORATION'S MOTION TO DISMISS COMPLAINT [18];

                              SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Defendants’ Motion is continued to July 1, 2019 at 8:30 a.m. The Court orders
simultaneous cross-supplemental briefs limited to seven pages to be filed by June 14, 2019.
Simultaneous cross-replies limited to five pages are to be filed by noon on June 27, 2019.

Plaintiff’s request to add party is granted.

The Court sets the following:

         Mediation Cutoff                                 December 4, 2019
         Post-Mediation Status Conference                 December 5, 2019 at 8:30 a.m.
         Discovery Cutoff                                 December 24, 2019
         Expert Discovery Cutoff                          January 24, 2020
         Motion Hearing Cutoff                            February 21, 2020
         Pretrial Conference                              March 19, 2020 at 8:30 a.m.
         Jury Trial                                       March 31, 2020 at 9:00 a.m.

No further amendments allowed; Compliance with FRCP 16 is required. Defendant’s Answer is due two
weeks from the date of this order.

The parties are referred to ADR Procedure No. 3: Private Mediation.
                                                                                                   :      27
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
  Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 2 of 17 Page ID #:452


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-1848-GW(SSx)                                         Date      June 3, 2019
 Title          Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.



cc: ADR Program




                                                                                             :      27
                                                         Initials of Preparer   JG
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                    Page 2 of 2
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 3 of 17 Page ID #:453




 Sweetwater Malibu CA, LLC v. Umansky et al; Case No. 2:19-cv-01848-GW-(SSx)
 Tentative Ruling on Motion to Dismiss



 I.        Background
           Plaintiff Sweetwater Malibu CA, LLC, formerly known as Sweetwater Malibu, LLC
 (collectively, “Sweetwater”) sues Mauricio Umansky and UMRO Realty Corp. (“Defendants”)
 for: (1) breach of settlement agreement, (2) breach of fiduciary duties, (3) violations of California
 statutes governing licensed real estate brokers, (4) breach of listing agreement, (5) intentional
 fraud, (6) negligent misrepresentation, and (7) negligence and negligence per se. See generally
 Complaint, Docket No. 1.
           Now, Defendants move to dismiss this action, claiming that Sweetwater lacks standing.
 See Motion to Dismiss (“Motion”), Docket No. 18.                      Alternatively, Defendants argue that
 Sweetwater waived its right to sue under a prior settlement agreement. Id. Sweetwater opposes.
 See Opposition re: Motion (“Opp’n”), Docket No. 21. Defendants filed a reply. See Reply, Docket
 No. 22.
           For the reasons herein, the Court is inclined to DENY the Motion, but expects the parties
 to address certain questions listed herein at the hearing.
           A. Related Cases and Settlement Agreement
           This action relates to two other proceedings in this Court – and one case in the United
 States District Court for the District of Columbia – in which the United States Department of
 Justice (“DOJ”) sought forfeiture of property held for the benefit of the Second Vice President of
 Equatorial Guinea, Teodoro Nguema Obiang Mangue (“Nguema”), based on various corruption
 charges. See generally United States v. One Michael Jackson Signed Thriller Jacket & other
 Michael Jackson Memorabilia, et al., No. CV-13-9169 (C.D. Cal. Dec. 12, 2013) (“Thriller Jacket
 Case”);1 United States v. One White Crystal Covered “Bad” Tour Glove et al., No. 2:11-cv-03582,
 (C.D. Cal. Apr. 28, 2011) (“Glove Case”); United States v. One Gulfstream G-V Jet Aircraft et al.,
 No. 1:11-cv-1874, (D.D.C. Oct. 25, 2011) (“Gulfstream Case”). Nguema is the principal of


           1
           Defendants request the Court take judicial notice of various documents filed in the Thriller Jacket, Glove,
 and Gulfstream Cases. See Request for Judicial Notice, Docket No. 19. Sweetwater does not oppose the request.
 Because all of the documents are on file in federal court and their accuracy is not in dispute, the Court would grant
 the Request for Judicial Notice.

                                                               1
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 4 of 17 Page ID #:454




 Sweetwater.2 Complaint ¶ 10.
         As relevant to the current action, in the Thriller Jacket Case, the DOJ brought an in rem
 forfeiture lawsuit against certain items of real and personal property including an estate located at
 3620 Sweetwater Mesa Road in Malibu, California (the “Property”) where title was in
 Sweetwater’s name. Id. On January 23, 2014, Nguema, for and on behalf of Sweetwater, filed a
 verified claim and statement of interest in the property. See Thriller Jacket Case, Docket No. 16.
 In October 2014, Nguema and Sweetwater (plus another Nguema-controlled entity, Ebony Shine
 International, Ltd.) entered into a Stipulation and Settlement Agreement with the DOJ to resolve
 the Thriller Jacket, Glove, and Gulfstream Cases (“Settlement Agreement”). See Settlement
 Agreement, Declaration of Andrew J. Weisberg (“Weisberg Decl.”), Exhibit 2, Docket No. 18-1.
 Nguema and Sweetwater represented in the Settlement Agreement that Sweetwater was the owner
 of the Property and had legal right to transfer the Property without consent or approval of any third
 party. See id. ¶ 2. To resolve the claims against them, Nguema and Sweetwater agreed to liquidate
 the Property for fair market value (“FMV”), as that term is defined pursuant to California Code of
 Civil Procedure Section 1263.320, and consistently with the terms of the Settlement Agreement.
 Id. ¶¶ 5-6.
         The Settlement Agreement set out the process by which the parties would liquidate the
 Property and provided how the liquidated funds would be distributed. Within thirty days of the
 Settlement Agreement, Nguema and Sweetwater were to retain a real estate agent licensed by the
 California Bureau of Real Estate (“Licensed Agent”), jointly selected with the DOJ, to sell the
 Property. Id. ¶¶ 7-8. Any Licensed Agent chosen was required to “review and comply with the
 provisions of this Settlement Agreement.” Id. ¶ 8. The Settlement Agreement also required the
 parties to select a real estate appraiser to establish the FMV. Id. ¶ 9. During the sale process,
 Sweetwater and Nguema agreed not to take any action that would adversely affect the
 marketability of the Property and committed to bear the costs for maintenance and repair of the
 Property until its sale. Id. ¶¶ 15-16.
         As to distribution of the liquidated funds, the Settlement Agreement provided that
 $10,300,000 of the funds would be forfeited to the United States. Id. ¶ 27(b). The remaining funds


         2
            Sweetwater uses “Nguema” to denote its principal’s last name, whereas Defendants use “Obiang.” The
 Court will follow Sweetwater’s naming convention. The Court also notes that Nguema is now the Vice President of
 Equatorial Guinea rather than the Second Vice President. See Complaint ¶ 10.

                                                            2
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 5 of 17 Page ID #:455




 would be distributed to a charity jointly-selected by the DOJ and Nguema. Id. ¶¶ 26, 27(c). The
 remaining funds would only be disbursed to the jointly-selected charity on the condition that the
 funds be used for the benefit of the people of Equatorial Guinea. Id. ¶ 26. Sweetwater and Nguema
 further agreed that the funds for the charity would be free and clear of any claim from the parties,
 and that the funds could not be used to make any payments or provide any form of consideration
 to the government of Equatorial Guinea, its employees (including Nguema), family members,
 business associates, or other entities related to the government or its officials. Id. ¶¶ 29, 31.
          B. Factual Allegations3
          Pursuant to the Settlement Agreement, in 2015, Sweetwater hired Defendants as the
 Licensed Agent to sell the Property and entered into the “Listing Agreement” with Defendants.
 See Complaint ¶ 19.4 UMRO Realty Corp. is a California real estate agency that does business as
 The Agency. Id. ¶ 12. Umansky is the founder and CEO of UMRO Realty Corp. and is a real
 estate broker licensed by the California Department of Real Estate. Id. ¶¶ 11-12. Defendants are
 high-end real estate brokers that hold themselves out as the “preeminent player in the luxury real
 estate market, representing many of the country’s most visible and high-end properties.” Id. ¶ 18.
 Umansky touts himself “as the #3 top-producing real estate agent in the U.S. and #1 in California,”
 having sold the most homes in the country above $20 million. Id. He is also married to one of the
 “Beverly Hills Housewives,” and appears on the show. Id.
          Sweetwater claims that it had sole discretion to agree to any sale of the Property over $32
 million.5 Id. ¶ 19. According to the Complaint, Defendants presented offers from several potential
 buyers to Sweetwater. Id. ¶ 20. All of the initial offers were between $32 and $33.5 million. Id.
 At Defendants’ recommendation, Sweetwater countered to all of the offerors at $33.5 million. Id.
 ¶ 21. Of those potential buyers that accepted, Defendants pressed Sweetwater to proceed with one

          3
           Because this is a motion to dismiss, Sweetwater’s factual allegations are presumed true. Defendants provide
 their own factual narrative, without citation to any judicially noticeable documents, that the Court must ignore at this
 stage. See Motion at 6.
          4
             In the Listing Agreement, Defendants agreed to comply with the Settlement Agreement. See Complaint ¶
 34. The Listing Agreement further imposed on Defendants, among other things, (i) a duty to present to Sweetwater
 any and all offers for the property, (ii) a duty to use reasonable care and due diligence in carrying out the agreement,
 (iii) a duty to disclose all facts affecting the value or desirability of the property, (iv) fiduciary duties of the utmost
 care, honesty, integrity and loyalty, and (v) a duty to disclose any and all financial and other arrangements with the
 buyer in the case of a dual agency. Id. ¶ 53.
          5
            Sweetwater states in its Opp’n that it “had sole discretion to agree to any sale over an appraised value of
 $32.5 million.” Opp’n at 6. Defendants claim that the appraiser retained pursuant to the Settlement Agreement valued
 the Property at $32 million. Motion at 5.

                                                                  3
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 6 of 17 Page ID #:456




 of Defendants’ clients, Mauricio Oberfeld, instead of a non-client. Id. Despite making an “as is”
 cash offer, Oberfeld did not have the necessary funds and was seeking a loan and investors, or
 another buyer to whom Oberfeld could flip the Property. Id. ¶ 22. Defendants knew that Oberfeld
 did not have all of the funds, yet presented the offer as not relying on third-party financing. Id.
 Despite the representation, Defendants were actually helping Oberfeld find investors and buyers,
 and received offers to pay millions more for the Property. Id. ¶ 24. Defendants informed Oberfeld
 of these offers but not Sweetwater. Id. ¶ 24. Specifically, on December 23, Umansky wrote to
 Oberfeld to tell him that he had been picked, but also told him that he had someone that might take
 the Property off their hands and that he had pitched it for $42 million. Id. ¶ 25. In February 2016,
 Defendants received an offer from another buyer for $8 million over the offer from Oberfeld, “with
 4% million [sic] payable to Umansky as a commission.” Id. ¶ 26. Defendants presented the offer
 to Oberfeld but not Sweetwater. Id.
        In April 2016, Defendants were still helping Oberfeld find investors or buyers so that he
 could complete the purchase of the Property. Id. ¶ 29. Despite having agreed to buy the Property
 “as is,” Oberfeld requested a $1 million credit for repairs, and Defendants failed to tell Sweetwater
 that it could deny the request. Id.6 Two weeks before the close of the deal, Umansky wrote the
 DOJ to inform the government that Oberfeld had just “invited me to invest with him” and “to
 express my intention of making an investment with Mauricio Oberfeld into the deal.” Id. ¶ 30.
 Three days later, Umansky informed Sweetwater of the same. Id.
        In mid-2017, Oberfeld and Umansky resold the Property for $69.9 million. Id. ¶ 31. To
 date, Nguema and the DOJ have not jointly selected a charity to receive the funds from the sale of
 the Property. See Opp’n at 10.
 II.    Legal Standard
        A. 12(b)(1)
        Federal Rule of Civil Procedure (“Rule”) 12(b)(1) governs motions to dismiss for lack of
 subject matter jurisdiction. Challenges to standing and mootness are appropriately considered
 under Rule 12(b)(1) motions. See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,
 1122 (9th Cir. 2010) (“The Article III case or controversy requirement limits federal courts’ subject
 matter jurisdiction by requiring, inter alia, that plaintiffs have standing and that claims be ‘ripe’


        6
            Sweetwater notes that the DOJ has taken the position that Sweetwater is liable for the $1 million. Id. ¶ 29.

                                                                4
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 7 of 17 Page ID #:457




 for adjudication.”).
        A Rule 12(b)(1) jurisdictional attack may be facial or factual. White v. Lee, 227 F.3d 1214,
 1242 (9th Cir. 2000). “In a facial attack, the challenger asserts that the allegations contained in
 the complaint are insufficient on their face to invoke federal jurisdiction.” Wolfe v. Strankman,
 392 F.3d 358, 362 (9th Cir. 2004) (quoting Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
 (9th Cir. 2004)). In a facial attack on jurisdiction, the nonmoving party is not required to present
 evidence outside the pleadings; and the allegations of plaintiff’s complaint are taken as true. Id.
 As always, the party asserting that a court has subject matter jurisdiction bears the burden of
 demonstrating as much. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).
        In a factual attack, the challenger disputes the truth of the allegations that, by themselves,
 would otherwise invoke federal jurisdiction. See Safe Air for Everyone, 373 F.3d at 1039 (citation
 omitted). The moving party may “convert[] the motion to dismiss into a factual motion by
 presenting affidavits or other evidence properly brought before the court . . . .” Savage v. Glendale
 Union High Sch., Dist. No. 205, 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). As a general matter, a
 district court deciding a factual attack on jurisdiction “need not presume the truthfulness of the
 plaintiffs’ allegations” and may “look beyond the complaint . . . without having to convert the
 motion into one for summary judgment.” United States ex rel Meyer v. Horizon Health Corp., 565
 F.3d 1195, 1200 n.2 (9th Cir. 2009) (citation omitted), overruled on other grounds by United States
 ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121 (9th Cir. 2015).
        B. 12(b)(6)
        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
 which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure
 to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
 facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
 also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal
 under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
 sufficient facts to support a cognizable legal theory.”).
        In deciding a Rule 12(b)(6) motion, a court “may generally consider only allegations
 contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
 judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court must construe
 the complaint in the light most favorable to the plaintiff, accept all allegations of material fact as


                                                       5
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 8 of 17 Page ID #:458




 true, and draw all reasonable inferences from well-pleaded factual allegations. Gompper v. VISX,
 Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
 Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001); Cahill v. Liberty Mutual
 Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). A court is not required to accept as true legal
 conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Where a
 plaintiff facing a Rule 12(b)(6) motion has pleaded “factual content that allows the court to draw
 the reasonable inference that the defendant is liable for the misconduct alleged,” the motion should
 be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d 1189, 1191 (9th Cir. 2013).
 But if “the well-pleaded facts do not permit the court to infer more than the mere possibility of
 misconduct, the complaint has alleged − but it has not show[n] . . . the pleader is entitled to relief.”
 Iqbal, 556 U.S. at 679 (citations omitted).
         Rule 8(a)(2) requires that a pleading must contain “a short and plain statement of the claim
 showing that the pleader is entitled to relief.” Additionally, “[e]ach allegation must be simple,
 concise, and direct. No technical form is required.” Rule 8(d)(1).
         If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
 court ‘determines that the pleading could not possibly be cured by the allegation of other facts.’”
 Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203
 F.3d 1122, 1127 (9th Cir. 2000) (en banc)).
 III.    Discussion
         A. Standing7
         “ ‘The irreducible constitutional minimum of standing contains three elements,’ all of
 which the party invoking federal jurisdiction bears the burden of establishing.” Chandler, 598
 F.3d at 1122 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The three
 elements are: 1) the plaintiff must have suffered an “injury in fact,” which is concrete and
 particularized and actual or imminent; 2) there must be a causal connection between the injury and
 the conduct complained of – i.e., the injury must be fairly traceable to the action of the defendant;
 and 3) it must be likely that the injury would be redressed by a favorable decision. Lujan, 504
 U.S. at 560-61.
         This case concerns the injury in fact element. “To establish injury in fact, a plaintiff must

          7
            Defendants do not purport to make a factual challenge to Sweetwater’s standing. See Motion at 8 (noting
 that courts must defer to a plaintiff’s allegations).

                                                             6
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 9 of 17 Page ID #:459




 show that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
 particularized’ and ‘actual or imminent, not conjectural or hypothetical.’ ” Spokeo, Inc. v. Robins,
 136 S. Ct. 1540, 1548 (quoting Lujan, 504 U.S., at 560). “For an injury to be particularized, it
 must affect the plaintiff in a personal and individual way.” Id. (internal quotations omitted). “A
 ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. (quoting Black's Law
 Dictionary 479 (9th ed. 2009)).
        1. Forfeiture of Interest in Sweetwater Property
        Defendants first argue that Sweetwater lacks standing because it forfeited its interest in the
 Property and all proceeds from a sale, and therefore suffered no injury-in-fact. See Motion at 10-
 13.   Sweetwater responds that Defendants misconstrue the Settlement Agreement and that
 Sweetwater did not forfeit its interest in the property. See Opp’n at 9-11.
        Sweetwater is correct that the Settlement Agreement did not technically lead to a
 “forfeiture” of the Property. Instead, the Settlement Agreement forced the liquidation of the
 Property, with $10,300,000 of the proceeds forfeited, and the remainder distributed to a charity
 jointly-selected by the Government and Nguema for the benefit of the people of Equatorial Guinea.
 See Settlement Agreement ¶¶ 26-27. But, ignoring semantics, the fact of the matter is that Nguema
 and Sweetwater would not have received any additional proceeds if Defendants had sold the
 Property for more. In other words, Sweetwater did not retain any direct personal financial interest
 in the Property. Nor does Sweetwater even really argue that it suffered financial damage on
 account of the allegedly under-market sale. See Opp’n at 12-13 (arguing that Sweetwater suffered
 tangible harm only from the $1 million repair credit; an argument the Court will address below).
        As such, the Court is inclined to agree that Sweetwater does not have standing based on
 any alleged financial harm to itself. Defendants’ cited forfeiture cases are instructive. In United
 States v. $14,344.50 in U.S. Currency, 49 F. App’x 207 (10th Cir. 2002), the appellant lacked
 standing to contest a forfeiture action because he had entered into a plea agreement “forfeit[ing]
 to the United States all of his right, title, and interest in the cash and weapons found during” a
 police search of his home. See id. at 208 (internal quotation marks omitted). In the unpublished
 opinion, the Tenth Circuit reasoned that “whatever interest [appellant] once had in the currency,
 he relinquished in his plea agreement. This court has recognized that defendants can surrender
 their claims to seized property by assenting to forfeiture provisions included in plea agreements.”
 Id. Likewise, in United States v. Grover, 119 F. 3d 850 (10th Cir. 1997), Grover pled guilty to

                                                      7
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 10 of 17 Page ID #:460




 criminal charges and entered into a forfeiture agreement with the government whereby Grover
                     [A]greed to sell his residence in Aspen, Colorado, and turn over a
                     portion of the proceeds to the government. In return, the
                     government agreed not to seek forfeiture of other property,
                     including a residence in Honolulu, Hawaii, and a business known as
                     Lounge Lizards, Inc. Also that same day, Mr. Grover and the
                     government executed an “Addendum to the Forfeiture Agreement,”
                     in which Mr. Grover agreed to surrender the proceeds of his property
                     sale to the government “for the purpose of bringing a civil narcotics
                     forfeiture action against those proceeds” under 21 U.S.C. § 881, and
                     not to contest the forfeiture.
 Id. at 851. When the government never initiated a civil forfeiture against the proceeds of the sale,
 Grover contested the forfeiture. Id. at 852. Nevertheless, the Tenth Circuit ruled that he could not
 challenge the forfeiture because he had relinquished any claim he had to the property as part of the
 forfeiture agreement.
          Sweetwater attempts to distinguish Grover and the other forfeiture cases as only applying
 to Federal Rule of Criminal Procedure 41(g)8 motions for persons aggrieved by an unlawful search
 and seizure of property. However, the cases stand for the broader point that a party who agrees to
 relinquish an interest in property may not later challenge the forfeiture of that property.
          Here, Sweetwater cannot assert that it retains a financial interest in the Property because it
 relinquished any such claim in the Settlement Agreement. See Settlement Agreement ¶ 27
 (describing how the funds from the liquidation sale would be distributed); ¶ 29 (“The funds
 received by the Charity . . . shall be free and clear of any and all claims of any kind or nature by
 Sweetwater . . .”); ¶ 31 (agreeing that the funds provided to the charity would not be used to benefit
 Nguema, the government of Equatorial Guinea, or any officials or family members of the
 government). Even if Defendants had found a buyer for the Property willing to spend $100 million,
 none of the excess funds would have gone to Sweetwater or Nguema.9
          2. $1 Million Repair Credit


          8
              Sweetwater cites Federal Rule of Criminal Procedure 41(e), which is where 41(g) was previously codified.
          9
            However, as observed below, that is not to say that Sweetwater’s principal (Nguema) would not have a say
 as to where the excess funds would eventually go. Moreover, as also discussed below, Plaintiff has alleged that the
 Defendants engaged in the breach of fiduciary duty, fraud and statutory violations in the context of a Listing
 Agreement between the Plaintiff and Defendants which in turn obligated the Defendants to comply with the terms of
 the Settlement Agreement. See ¶ 19 of the Complaint. It cannot be seriously argued that, assuming Plaintiff’s
 allegations of Defendants’ misconduct are true, that they are entitled to keep the purported ill-gotten gains because of
 Sweetwater’s lack of standing to object to Defendants’ wrongdoing.

                                                                8
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 11 of 17 Page ID #:461




         Separate from any generalized financial interest in the sale of the Property, Sweetwater
 contends that it did suffer tangible financial harm in the form of the $1 million repair credit that it
 applied against the sale price to Oberfeld. See Opp’n at 12-13. Specifically, Sweetwater argues
 that “Defendants induced Sweetwater to accept [the repair credit] by its intentional fraud and
 breaches of statutory, contractual and fiduciary duties.” Id. at 12. Sweetwater continues that
 although the United States considers Sweetwater liable for the $1 million repair credit, the claim
 has not been adjudicated and therefore Sweetwater will have to expend time and resources to
 litigate this claim.10 Defendants contend that the repair credit did not injure Sweetwater because
 “[t]he credit reduced the sales price by $1 million and Plaintiff had relinquished any interest in the
 Sale Proceeds.” Motion at 15. Further, Defendants assert that, pursuant to the Settlement
 Agreement, Sweetwater would need to seek reimbursement from the DOJ for the $1 million repair
 credit. See Reply at 5-6 (citing Settlement Agreement ¶¶ 16-17).
         The Court does not see how this $1 million repair credit is a direct financial harm.
 Sweetwater did not pay anybody $1 million out-of-pocket. The repair credit instead reduced the
 purchasing price of the house by $1 million. But, as discussed above, no matter how much the
 Property sold for, Sweetwater and Nguema would not have received any funds.
         3. Ability to Jointly Select Charity to Receive Excess Funds
         While the Court agrees with Defendants that Sweetwater does not have a personal financial
 interest in the sale amount, the Court thinks that the focus on direct financial harm is too narrow
 for standing purposes. It cannot be disputed that Nguema retained some say in how the funds from
 the sale of the Property would be distributed to a jointly-selected charity. In the Settlement
 Agreement, Sweetwater and Nguema bargained for the ability to jointly pick a charity that would
 distribute the funds for the benefit of the people of Equatorial Guinea. For all the Court knows,
 the parties may not have settled without the ability to decide, at least in part, how any excess money
 would be spent. It follows that any reduction in the sale price of the Property because of
 Defendants’ self-dealing at least had that effect on Sweetwater and Nguema. In other words,
 Sweetwater and Nguema lost the ability to give a jointly-selected charity more money. As an
 initial matter, the Court thinks that losing the opportunity to give more money to a charity is
 particularized in that it affects Plaintiff directly because it retained a contractual right to jointly

          10
             The Court ponders why the United States is not involved in this action and whether it must be included as
 a necessary party; and likewise as to Nguema himself as an individual.

                                                               9
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 12 of 17 Page ID #:462




 select a charity to receive the funds. It is also a concrete harm in that giving a charity several
 million dollars fewer than Sweetwater/Nguema would have been able to give if Defendants had
 acted properly is a real injury.
          The fact that Plaintiff would have some say in how the proceeds would be disbursed after
 the sale also distinguishes this case from Defendants’ cited forfeiture cases. In those cases, the
 various plaintiffs did not retain any right to dictate how the money from the forfeiture of their
 property would be spent. The Court considers this significant. Sweetwater does not make its
 argument exactly how the Court characterizes the issue above, but does state that “Sweetwater also
 was deprived of benefits under the Settlement Agreement that Defendants were obligated to
 provide, including fair market value for the Property, honest services and advice, and additional
 proceeds it could have used to benefit the people of his country.” Opp’n at 12 (emphasis added).11
          As such, the Court would conclude that alleged sale of the Property for less than
 Sweetwater should have received represents an injury in fact for standing purposes because it
 affected the amount of money that Nguema could apportion to a charity jointly-selected with the
 DOJ. As stated above, however, the Court does have questions about whether the United States
 and Nguema need to be involved in this action and whether that consideration has any bearing on
 the standing issue. The parties should address these questions at the hearing.
          4. “De Facto” Contractual Standing
          Although the Court would be inclined to base standing on the alleged reduction of funds
 that Nguema would be able to designate to charity, it will address some of the remaining arguments
 to provide guidance for the parties. Sweetwater’s primary argument in favor of standing is that its
 “status as contracting party with Defendants gives it de facto standing to sue for the deprivation of
 contractual rights, regardless of whether it also suffered additional intangible or tangible monetary
 loss as a result.”12 Opp’n at 11. Thus, Sweetwater seems to assert that because it alleged that
 Defendants breached contractual rights, Sweetwater automatically has standing without a further

          11
             The Court agrees with Defendants that Plaintiff’s cited case − Sprint Communications Co. L.P. v. APCC
 Services, Inc., 554 U.S. 269 (2008 − is not wholly relevant. That case dealt specifically with “suits by individuals
 who were assignees for collection only, i.e., assignees who brought suit to collect money owed to their assignors but
 who promised to turn over to those assignors the proceeds secured through litigation.” Id. at 280. Here, there is no
 allegation that Sweetwater is anyone’s assignee. Similarly, at this point, Sweetwater has not established that it is in
 such a close relationship with the “people of Equatorial Guinea who are designated as ultimate beneficiaries of any
 proceeds,” to garner standing. See Opp’n at 16.
         12
            Although Defendants are not signatories to the Settlement Agreement, the agreement contemplates their
 involvement as the hired Licensed Agent. See Settlement Agreement ¶ 8.

                                                               10
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 13 of 17 Page ID #:463




 showing of harm. Id. Defendants respond that each of Sweetwater’s cited cases allege a “specific
 ‘concrete and particularized’ financial harm.” Reply at 7-8.13
          Sweetwater provides the court with a string cite to various breach of contract cases without
 really describing any of the issues involved. See Opp’n at 11. For example, Sweetwater cites
 North Cypress Medical Center Operating Co., Ltd. v. Cigna Healthcare, 781 F.3d 182, 193 (5th
 Cir. 2015) (“North Cypress”), for its general contention that an alleged deprivation of contractual
 rights is alone sufficient to establish standing, but does not quote from or explain anything about
 the case. In North Cypress, a hospital sued the insurer Cigna for breach of healthcare plans in
 violation of ERISA. See id. at 186, 191. Patients insured by Cigna would generally assign their
 rights under their insurance plans to the hospital, meaning that the hospital itself would seek
 payment for treatment from Cigna. Id. at 187-88. The hospital alleged that Cigna began
 reimbursing the hospital at drastically reduced rates because the hospital was giving patients
 discounts on their co-insurance obligations. Id. at 189. Cigna moved to dismiss for want of
 standing and the district court granted the motion. Id. “Healthcare providers may not sue in their
 own right to collect benefits under an ERISA plan, but may bring ERISA suits standing in the
 shoes of their patients.” Id. at 191 (footnote omitted). Nevertheless, Cigna argued that the patients
 – and therefore the hospital – did not have standing to sue because they were never at imminent
 risk of out-of-pocket expenses. Id. at 192. The Fifth Circuit rejected Cigna’s argument and
 concluded that the hospital had standing to sue based on the patients’ assignments of their
 contractual rights. Id. at 192-93. The court reasoned that at the time they assigned their contractual
 rights to the hospital, patients “had the legal right to seek payment directly from the Plans for
 charges by non-network health care providers. If the beneficiaries had sought payment directly
 from their Plans for treatment provided by [the provider], and if payment had been refused, they
 would have had an unquestioned right to bring suit for benefits.” Id. at 192 (quoting Spinedex
 Physical Therapy USA Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282, 1291 (9th Cir.
 2014)). The court continued, “[t]here is more: a patient suffers a concrete injury if money that she
 is allegedly owed contractually is not paid, regardless of whether she has directed the money be

          13
            Sweetwater’s complaint does not seek nominal damages, but that may be one possible avenue to contractual
 standing. See In re Facebook Privacy Litig., 192 F.Supp.3d 1053, 1060-62 (N.D. Cal. 2016) (holding that plaintiffs
 established injury in fact through a breach of contract claim for nominal damages but noting that not all courts agree
 that nominal damages may provide standing). In Reply, Defendants contest that nominal damages would be available
 to Sweetwater or that they confer standing. Because Sweetwater did not seek nominal damages, the Court need not
 decide the issue at this time.

                                                               11
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 14 of 17 Page ID #:464




 paid to a third party for her convenience.” Id. at 193. North Cypress therefore does not stand for
 the premise that an alleged violation of contractual rights without any injury provides de facto
 standing. If anything, North Cypress is a case about who suffers a concrete injury based on a
 contract and when. Without any guidance from Sweetwater as to the applicability of North
 Cypress, the Court does not see how it helps their cause.
        However, Sweetwater also quotes Katz v. Pershing, LLC, 672 F.3d, 72 (1st Cir. 2012), in
 support of its argument that an alleged breach of contract is alone enough for standing: “We think
 the better view is that when a plaintiff generally alleges the existence of a contract, express or
 implied, and a concomitant breach of that contract, her pleading adequately shows an injury to her
 rights.” Katz’s statement was in contrast to the district court’s determination that plaintiff lacked
 standing to bring contract claims because the plaintiff did not have a contract with defendant. Id.
 And, while this broad pronouncement sounds helpful to Sweetwater, Katz does not contemplate
 that the plaintiff suffered no direct harm. As such, it is not directly on point.
        Sweetwater also relies on Justice Thomas’s concurrence in Spokeo to argue that a when a
 party alleges a violation of its contractual rights, it need not show any actual injury. See Opp’n at
 11-12 (citing Spokeo, 136 U.S. at 1552 (Thomas, J., concurring)).             Thomas’s concurrence
 distinguishes between so-called public rights where a plaintiff must show some actual injury and
 private rights where the plaintiff is not required to assert an actual injury. Id. An alleged breach
 of contract would fall under private rights, meaning a plaintiff would have standing without any
 further allegations. Id. The problem for Sweetwater is that Thomas’s concurrence does not seem
 to represent the actual state of the law. See Frank v. Gaos, 139 S. Ct. 1041, 1046-47 (2019)
 (Thomas, J., dissenting) (“Respectfully, I would reach the merits and reverse. As I have previously
 explained, a plaintiff seeking to vindicate a private right need only allege an invasion of that right
 to establish standing.”) (citing Spokeo, 136 U.S. at 1553 (Thomas, J., concurring)).
        In short, the parties don’t cite any cases that are determinative one way or the other. The
 Court notes, however, that it would find it strange that Sweetwater could enter into the Listing
 Agreement and Settlement Agreement and then not have standing to enforce the terms of those
 contracts. The language of the agreements belie that the parties envisioned not being able to bring
 suit based on the contracts. For example, Paragraph 47 of the Settlement Agreement provides that
 the parties “do not waive their rights to enforce the terms of this Settlement Agreement, which
 rights are expressly retained.” Moreover, Sweetwater and Defendants entered into the Listing

                                                       12
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 15 of 17 Page ID #:465




 Agreement, which incorporated the Settlement Agreement.
          If Sweetwater does not have standing to sue for breach of those contracts because they will
 not directly receive any funds from the liquidation, does that mean that Sweetwater could never
 enforce any of the contracts?14 It seems that if that were the case, large portions of the contracts
 would be superfluous. It would also mean that Defendants had carte blanche to breach the
 contracts willy-nilly with no chance that Sweetwater or Nguema could sue. Defendants have not
 addressed this argument head on.
          As such, the structure and intent of the Listing and Settlement Agreements support the
 Court’s inclination that Sweetwater has standing to assert its claims.
          5. Intangible Harm
          Sweetwater contends that Nguema, its sole owner, would suffer the loss of intangible
 benefits “including . . . the impact on his reputation, and personal satisfaction in improving the
 lives of the people of his country.” Opp’n at 14. As discussed above, the Court would find that
 there is a cognizable interest in maximizing the amount of funds to be designated to the jointly-
 selected charity. However, Sweetwater provides no relevant precedent that harm to reputation or
 personal satisfaction are the type of concrete injury required for standing. Sweetwater would need
 to be more specific. Further, as alluded to above, the focus on Nguema’s injury begs the question
 of which people and entities should be party to this action.
          B. Waiver of Claims
          Lastly, Defendants argue that the Court should dismiss Sweetwater’s claims because it is
 bound by a covenant not to sue. See Motion at 16-17.15 Specifically, Defendants lean on Paragraph


          14
            In Sisley v. Sprint Communs. Co., L.P., 284 Fed. Appx. 463 (9th Cir. 2008) (which this Court recognizes
 is not precedential), the plaintiff could not delineate any actual financial injury from defendant’s alleged breach of
 contract but merely pointed to the between four and six hours her fiancé had to spend remedy the effects of the breach.
 The Circuit stated that her “alleged injury strikes us as dubious.” Id. at 466. However, the court went on to state that:
          We have recognized, at least in certain circumstances, that lost time and income spent dealing with
          wrongful conduct can constitute a cognizable injury in fact. See Walker v. City of Lakewood, 272
          F.3d 1114, 1124 n.3 (9th Cir. 2001). In addition, at the pleading stage, “we presume that general
          allegations embrace those specific facts that are necessary to support the claim.” Lujan, 504 U.S. at
          561 (internal quotation marks omitted); see also Bernhardt, 279 F.3d at 869. Therefore, based on
          the stage of the pleadings and our precedent, we cannot say that Sisley lacks a cognizable injury in
          fact. Because such an injury is redressable by money damages, Sisley has sufficiently alleged the
          elements of standing.
 Id.
          15
           Defendants also make a cursory argument that all of Plaintiffs claims should be dismissed for failure to
 allege damages. See Motion at 8; Reply at 14. At this stage of the litigation, and accepting all allegations as true, the

                                                                13
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 16 of 17 Page ID #:466




 40 of the Settlement Agreement, which provides that the parties “will not seek, through any court
 proceeding or other process, the return of the Defendant Res or any proceeds as a result of the
 liquidation of the Defendant Res except as otherwise provided herein.” Defendants also argue that
 Sweetwater waived all claims against Defendants via Paragraph 42, which provides that
 Sweetwater and Nguema:
                  [H]ereby agree to forever discharge and hold harmless the United
                  States, and any and all officers, agents, representatives, attorneys,
                  and employees of same, including all federal, state, and local
                  enforcement officers, from all claims, liabilities, obligations,
                  appeals, or demands, including attorneys fees, in connection with or
                  arising from the Thriller Jacket Case, the Glove Case and the
                  Gulfstream Case or any allegations contained therein.
         Sweetwater responds that the Settlement Agreement could not have “prospectively
 protected [Defendants] from any claim for violating that very agreement or the Listing Agreement
 they subsequently entered into with Sweetwater as required by the Settlement Agreement.” Opp’n
 at 17. Sweetwater also argues that even if the Settlement Agreement is interpreted as a release, it
 would be void under California contract law. Id. at 18.
         At this stage in the proceedings, and making all reasonable inferences in favor of
 Sweetwater, the Court would deny Defendants’ Motion on this ground. First, Paragraph 40 is not
 obviously applicable to this situation. In part, Plaintiff is asserting rights under the Settlement
 Agreement, which Paragraph 47 specifically envisions: “the Parties do not waive their rights to
 enforce the terms of this Settlement Agreement, which rights are expressly retained.” Paragraph
 40, in light of Paragraph 47, could easily be read to apply to only situations where Sweetwater was
 attempting to directly receive proceeds from the sale in another court. Next, Paragraph 42 only
 applies to the United States and its agents, assignees, etc. The Court thinks that it would be a
 question of fact as to whether Defendants were agents of the United States by virtue of being the
 Licensed Agent to sell the Property. As Sweetwater points out, Sweetwater was the party to hire
 Defendants.



 Court would deny Defendants’ Motion on this ground. Plaintiff alleges that Defendants breached various agreements
 and duties owed to Plaintiff. Just because Sweetwater was not going to receive additional funds from the sale, that
 does not necessarily mean that it is not entitled to other damages to be proven later.
           The Court also notes that Defendants request that the Court dismiss Plaintiff’s claims with prejudice. Even
 if the Court were inclined to grant Defendant’s Motion – and it is not – it would do so while giving Sweetwater leave
 to file an amended complaint.

                                                              14
Case 2:19-cv-01848-GW-SS Document 24 Filed 06/03/19 Page 17 of 17 Page ID #:467




        Therefore, the Court would deny Defendants’ motion as to Sweetwater’s purported waiver
 of claims.
 IV.    Conclusion
        Based on the foregoing discussion, the Court would DENY the Motion.




                                                 15
